Citation Nr: 0213411	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for short term memory loss due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1977 to June 1978 
and from June 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 and January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
the veteran's military service and is not otherwise shown to 
be related to the veteran's military service.

2.  There is no diagnosis reflecting that the veteran suffers 
from PTSD.

3.  The veteran's memory loss disability is manifested by 
moderate deficits in immediate story recall and verbal 
learning.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The schedular criteria for an initial rating of 30 
percent for short term memory loss due to an undiagnosed 
illness have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 8893-9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection claim and 
increased rating claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  Further, the Board notes that the claims file 
contains relevant service and medical records, including VA 
examinations that addressed the veteran's contentions in this 
case and assessed the severity of his service-connected 
memory loss.  The veteran was notified by letter dated in 
January 2001 of the evidence he could submit and the evidence 
that the VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  As 
such, the Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001).

I.  Service Connection For An Acquired Psychiatric Disorder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
entitlement to service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Service medical records from the veteran's first period of 
service indicate that the veteran was assessed with an 
adjustment reaction of adult life associated with the use of 
marijuana.  Service medical records from the veteran's second 
period of service, including the May 1991 service separation 
examination, reveal no complaints or treatment related to a 
psychiatric disorder.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's service connection claims, 
including his April 2000 RO hearing testimony.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's depression is related to his 
military service.  While VA treatment records (November 1998) 
indicate that the veteran suffers from depression, no 
physician or competent medical health professional has linked 
the veteran's depression to his military service.  In fact, 
the December 2000 VA examiner did not diagnose the veteran 
with any Axis I psychiatric disability (other than substance 
abuse).  While the Board does not doubt the sincerity of the 
veteran's belief regarding a link between his military 
service and his depression, the veteran is not competent to 
offer evidence which requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board here notes that despite multiple psychiatric 
examinations, no physician has diagnosed the veteran with 
PTSD.

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Initial rating in excess of 10 percent for memory loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for short term 
memory loss due to undiagnosed illness in September 1997 and 
was assigned a 10 percent evaluation effective November 2, 
1994.

The veteran has been assigned a 10 percent disability for his 
memory loss disability under the provisions of Diagnostic 
Codes 8893-9304.  Under Diagnostic Code 9304, a rating of 30 
percent is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A June 1995 VA neurological examination showed no focal 
findings present, but June 1995 VA neuropsychological testing 
was consistent with moderate deficits in immediate story 
recall and verbal learning.

Correspondence received in September 1997 and November 1997 
indicated that the veteran was having problems remembering 
words and retaining information at work.

A May 1998 VA psychiatry admission summary indicates that the 
veteran scored 30/30 on the Mini-Mental Status Examination.

At the April 2000 RO hearing, the veteran testified that he 
had problems remembering words and details when working.

At a December 2000 VA PTSD examination, the veteran exhibited 
good attention and concentration; gross cognitive functioning 
and memory appeared to be intact.

At a January 2002 VA Gulf War examination, the veteran 
indicated that he had concerns about finding words, speech 
comprehension, and mathematical abilities.  The impression 
was continued moderate deficits in immediate story recall and 
verbal learning.  Results were inconsistent with a 
generalized dementia.  It was noted that the testing results 
reflected no significant changes from June 1995 testing.

A January 2002 VA psychological examination indicated that 
the veteran's speech was linear, goal-directed, and 
appropriately abstract.  

After reviewing the evidence of record, the Board finds that 
the veteran's memory loss disability more closely 
approximates the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.  The veteran's memory loss appears to cause more than 
mild occupational impairment, as reflected in the letters 
from the veteran's former co-worker and employer.  Further, 
testing has revealed that the veteran has moderate deficits 
in immediate story recall and verbal learning.

The Board finds, however, that the preponderance of the 
evidence is against a rating in excess of 30 percent.  The 
veteran has exhibited good attention and concentration, and 
his gross cognitive functioning appeared to be intact.  While 
the veteran has indicated problems finding words, the January 
2002 VA psychological examiner indicated that the veteran's 
speech was linear, goal-directed, and appropriately abstract.  
Further, there is no indication that the veteran's memory 
loss has worsened since testing that was performed in June 
1995.  As such, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's memory loss disability more 
nearly approximates the criteria for a 30 percent rating for 
the entire period of the veteran's claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's memory loss disability has resulted in a 
marked interference with his employment or necessitated 
frequent hospitalizations.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

An initial rating of 30 percent for short term memory loss 
due to an undiagnosed illness is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

